UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1943


NISHAN SINGH,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 27, 2016               Decided:   February 12, 2016


Before GREGORY and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Nishan Singh, Petitioner Pro Se.   Linda Y. Cheng, Sheri Robyn
Glaser, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nishan Singh, a native and citizen of India, petitions for

review    of    an    order     of   the        Board      of    Immigration      Appeals

dismissing his appeal from the immigration judge’s denial of

Singh’s    requests      for     asylum,        withholding        of       removal,   and

protection under the Convention Against Torture.

       We have reviewed the record, including the transcript of

Singh’s merits hearing, the applications for relief, and all

supporting evidence.           We conclude that the record evidence does

not    compel   a    ruling     contrary        to   any    of    the   administrative

factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that

substantial evidence supports the Board’s decision.                           See INS v.

Elias–Zacarias,       502 U.S. 478,    481     (1992).        Particularly,       as

relevant to Singh’s applications for asylum and withholding of

removal, we find that substantial evidence supports the Board’s

affirmance of the immigration judge’s conclusion that Singh’s

membership in either of the proposed social groups was not “one

central reason” for the past harm he sustained or the future

harm he feared.         See Hui Pan v. Holder, 737 F.3d 921, 926 (4th

Cir. 2013) (noting that this court reviews factual findings for

“substantial evidence”); Crespin-Valladares v. Holder, 632 F.3d
117,   127-28    (4th    Cir.    2011)      (explaining          that   a    persecutor’s

motive is “a classic factual question” that the Board reviews

for clear error).

                                            2
    Accordingly,        we    deny   the       petition   for      review    for   the

reasons stated by the Board.           See In re: Singh (B.I.A. July 21,

2015).     We dispense with oral argument because the facts and

legal    contentions    are    adequately        presented      in    the   materials

before   this   court    and   argument        would   not   aid     the    decisional

process.



                                                                     PETITION DENIED




                                           3